In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated October 13, 1988, which denied their motion to change the venue of the action from Kings County to Ulster County.
Ordered that the order is affirmed, with costs.
The basis of the venue of this action is the plaintiffs county of residence. Venue was properly placed in Kings County in the first instance (see, CPLR 503 [a]; Torriero v Austin Truck Rental, 143 AD2d 595, 596). Consequently, the defendants may not change venue as a matter of right (see, CPLR 510 [1]). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.